PER CURIAM.
Kameatra Davis appeals from an order of the Unemployment Appeals Commission affirming the denial of her request for unemployment compensation benefits. We reverse.
It is apparent from the decision of the appeals referee, affirmed by the commission, that the referee denied Ms. Davis’s claim because she had not kept a record of the specific places she had contacted when looking for work and the specific dates of her contacts, except for three places that she identified, two of which she had contacted between June 13 and 20, 2010. We have concluded in the past that a claimant is not required to keep any sort of written job search log. Grell v. Florida Unemployment Appeals Commission, 44 So.3d 201 (Fla. 1st DCA 2010). Accord Aguirre v. Unemployment Appeals Commission, 68 So.3d 404 (Fla. 5th DCA 2011); Carilus v. Unemployment Appeals Commission, 51 So.3d 653 (Fla. 4th DCA 2011).
As in Grell, the referee did not conclude that Ms. Davis was not credible, and thus the referee may have erroneously believed that she could not make a determination based upon Ms. Davis’s testimony alone about the extent of her job search.
Reversed and Remanded for further proceedings consistent with this opinion.
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.